COURT OF CRIMINAL APPEALS
AUSTIN,TEXAS , Date:9-8-2015

RE: Questions to the Clerk

Dear Clerk/

I'm writting to you with some questions concerning the ew Junk
Science Writ. There is little or no information avai?:%§£§§§§éy@nk
this writ.

l. Can I file this writ directly to the Court of Criminal Appeals
or do I file it with the convicting Court?

2. Is there a standard form of application for the Habeas Corpus
ll.O73 or am I allowed to write my own?

3. Is a 6-Man photo array considered science or procedure, where

DNA has proven time and time again that it is unreliable, as in

eyewitness testimony?

Thank You for your time.

- Sinc r ly §§
VKM@"R/abe #1151504

'1697 fm 980 Ellis Unit
Huntsville,Texas 77343

c.c.
file